Order entered April 29, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01331-CV

       ONCOR ELECTRIC DELIVERY COMPANY LLC, Appellant

                                          V.

    VICTOR QUINTANILLA, OSCAR INTERIANO ROSALES AND
  ACCIDENT FUND INSURANCE COMPANY OF AMERICA, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-03500

                                     ORDER

      Before the Court are appellant’s April 24, 2020 unopposed motion for

extension of time to file its reply brief and appellees’ April 27, 2020 unopposed

motion to exceed word-count limit.         We GRANT the motions.       We deem

appellees’ April 10, 2020 brief properly filed and ORDER appellant to file its

reply brief no later than May 29, 2020.


                                               /s/   KEN MOLBERG
                                                     JUSTICE